PER CURIAM.
We agree with the appellant purchaser that the issue of whether, taken together, the parties’ written and faxed communications contained all the essential terms of an enforceable contract for the sale of real property was improperly resolved by a judgment on the pleadings for the defendants sellers. See Mehler v. Huston, 57 So.2d 836 (Fla.1952); Bluevack, Inc. v. Walter E. Heller & Co., 331 So.2d 359 (Fla. 3d DCA 1976).
Accordingly the judgment is reversed for further consistent proceedings below.